                 Case 19-50272-KBO       Doc 19   Filed 01/31/20    Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE



In re:                                             Chapter 11

LSC WIND DOWN, LLC, et al.                         Case No. 17-10124 (KBO)

                                                   (Jointly Administered)


UMB Bank, N.A., as Plan Trustee,

         Plaintiff,                                 Adv. Proc. No. 19-50272 (KBO)

         v.

Sun Capital Partners V, L.P., et al.,

         Defendants.


          STIPULATION REGARDING DEADLINE TO ANSWER COMPLAINT

         Plaintiff UMB Bank, N.A., as Plan Trustee, (the “Plaintiff”) in the above-captioned

adversary proceeding (the “Adversary Proceeding”) and defendants Sun Capital Partners V, L.P.,

Sun Mod Fashions IV, LLC, Sun Mod Fashions V, LLC and H.I.G. Sun Partners, LLC (the

“Defendants”) hereby stipulate and agree (the “Stipulation”), by and through undersigned

counsel, as follows:

         WHEREAS, on January 17, 2019, the Plaintiff filed a complaint (the “Complaint”) in the

United States District Court for the Southern District of Florida, thereby commencing an action

(the “Action”) against the Defendants;

         WHEREAS, on March 18, 2019, the Defendants filed Defendants’ Joint Motion to

Transfer Venue and Incorporated Memorandum of Law in Support (the “Motion to Transfer
               Case 19-50272-KBO          Doc 19       Filed 01/31/20   Page 2 of 3




Venue”) and Defendants’ Joint Rule 12(b)(6) Motion to Dismiss and Incorporated Memorandum

of Law in Support (the “Motion to Dismiss”);

       WHEREAS on June 12, 2019, the District Court for the Southern District of Florida

granted the Motion to Transfer Venue, thereby transferring venue of the Action to the United

States District Court for the District of Delaware;

       WHEREAS on July 10, 2019, the United States District Court for the District of

Delaware referred the Adversary Proceeding to this Court;

       WHEREAS on January 23, 2020, the Court entered an order denying the Motion to

Dismiss (A.D.I. 18);

       WHEREAS, pursuant to rule 7012(a) of the Federal Rules of Bankruptcy Procedure, the

deadline for the Defendants to answer the Complaint is February 6, 2020; and

       WHEREAS, pursuant to rule 7012-2 of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware, the Defendants

and the Plaintiff have agreed to extend the deadline by which the Defendants must answer the

Complaint to February 20, 2020.

       NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

the Plaintiff and the Defendants, as follows:

       1.      The deadline by which the Defendants must answer the Complaint shall be

February 20, 2020.

       2.      This Stipulation is without prejudice to rights of the parties hereto to request

further extensions of the deadline set forth herein.

       3.      The Court shall retain jurisdiction with respect to the enforcement,

implementation and interpretation of this Stipulation.



                                                  2
                Case 19-50272-KBO      Doc 19     Filed 01/31/20   Page 3 of 3




January 31, 2020

PACHULSKI STANG ZIEHL                             MORRIS NICHOLS ARSHT
& JONES LLP                                       & TUNNELL LLP

  /s/ James E. O’Neill                            /s/ Matthew O. Talmo
Bradford J. Sandler (#4142)                       Robert J. Dehney (#3578)
James E. O’Neill (#4042)                          John DiTomo (#4850)
919 N. Market Street, 17th Floor                  Matthew O. Talmo (#6333)
P O Box 8705                                      1201 North Market Street, Suite 1600
Wilmington, DE 19899 (Courier 19801)              Wilmington, DE 19801
Telephone: (302) 652-4100                         Telephone: (302) 658-9200
Email: bsandler@pszjlaw.com                       Facsimile: (302) 658-3989
        joneill@pszjlaw.com                       Email: rdehney@mnat.com
                                                          jditomo@mnat.com
        -and-                                             mtalmo@mnat.com

Eric D. Madden                                            -and-
Gregory S. Schwegmann
REID COLLINS & TSAI LLP                           Michael A. Duffy
Thanksgiving Tower                                Michael C. McCutcheon
1601 Elm Street, 42nd Floor                       BAKER & McKENZIE LLP
Dallas, Texas 75201                               300 East Randolph Street, Suite 5000
Telephone: (214) 420-8900                         Chicago, Illinois 60601
Email: emadden@rctlegal.com                       Telephone: (312) 861-8000
        gschwegmann@rctlegal.com                  Facsimile: (312) 861-2899
                                                  Email: michael.duffy@bakermckenzie.com
Attorneys for Plaintiff UMB Bank, N.A., as Plan          michael.mccutcheon@bakermckenzie.com
Trustee
                                                   Attorneys for Defendants Sun Capital Partners
                                                   V, L.P., Sun Mod Fashions IV, LLC, Sun Mod
                                                   Fashions V, LLC, and H.I.G. Sun Partners, LLC




                                              3
